COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


ROSAURA ARREOLA, INDIVIDUALLY                    §
AND ON BEHALF OF THE ESTAT OF                                No. 08-20-00133-CV
JASON OROSCO MOLINAR,                            §
DECEASED,                                                      Appeal from the
                                                 §
                          Appellant,                      County Court at Law No. 6
                                                 §
v.                                                         of El Paso County, Texas
                                                 §
UNION PACIFIC RAILROAD, HERBERT                              (TC# 2016DCV3664)
DIAZ AND BERT FREDRICK                           §
HARKNESS.
                   Appellee.

                                         O R D E R

       The Court GRANTS D’Anne Asleson’s request for an extension of time within which to

file the Reporter’s Record until September 29, 2020.      NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that D’Anne Asleson, Official Court Reporter for the County Court

at Law Number Six for El Paso County, Texas, prepare the Reporter’s Record and forward the

same to this Court on or before September 29, 2020.

       IT IS SO ORDERED this 1st day of September, 2020.


                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.